Concurring Opinion by
Mr. Justice Simpson :
I would affirm t'he decrees in these cases upon the sole ground that the estates are squarely within the purview of the Direct Inheritance Tax Act of July 11,1917, P. L. 832, which is now being construed by this court for the first time. The distinctions between the facts here, and those existing in the cases cited in the majority opinion, are as stated therein; but, so far as this act is concerned, they are distinctions without a difference, the real distinction being between the acts there construed and the Act of 1917. Each of those cases doubtless would have been decided just as this one, had the language of the acts been the same. It is true that in the respect under consideration the language of this act is the same as that of the Collateral Inheritance Tax Act of May 6, 1887, P. L. 79, and that we held the maxim mobilia sequuntur personam applied to cases arising thereunder; but this was not because we therein construed the Act of 1887 in accordance with its plain meaning, but because we were compelled to limit that plain meaning owing to the fact that' its title, viz: “An act to provide for the tetter collection of collateral inheritance taxes” did not clearly express a purpose to extend the collateral inheritance tax laws; and hence we had the option of holding the act unconstitutional because of article III, section 3, or of limiting its application to cases covered by the *200prior statutes which imposed the tax. In accordance with our invariable rule we chose the latter alternative. The Act of 1919, however, has no defect in its title, which is, “An act for the imposition and collection of certain inheritance taxes,” is clear and explicit in its terms, and is within the scope of legislative power; and hence I would enforce it in the present instances, not because the fact's are somewhat different from those appearing in prior cases under other acts, but because they are clearly within the expressed intention of the legislature as set forth in this act.